DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed April 25, 2022 has been entered.  Claims 1-10 remain pending in the application.  Some of the previous objections to the specification and drawings are withdrawn in light of applicant's amendment to the specification and drawings.  The previous 35 USC 112 rejections of claims 1-10 are withdrawn in light of applicant’s amendment to claims 1 and 10.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed fluid pump, petroleum well and pumping of fluid therebetween must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The dotted lines added to Figures 1 and 2 may be sufficient to overcome this objection if an explanation for reference numerals 13 and 17 is added to the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 13 and 17.  
The drawings are objected to because the holes shown at the top of the mixing tube, just below the second end of the nozzle housing in Figure 3, are not shown in Figure 2.
The drawings are objected to because the second gasket 66 and nozzle spacer 18 are missing from Figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The drawings contain reference numerals not in the specification, as detailed above.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0273221 to Robayo in view of U. S. Patent 5,372,190 to Coleman.
	Robayo teaches a jet pump assembly having components wherein said assembly is configured to be disassembled and serviced, said assembly comprising: 
a jet pump being fluidly coupled to a fluid pump for pumping a fluid into a petroleum well at a given pressure (Fig. 1; paragraphs [0041] and [0075], wherein the jet pump pumps fluid into the casing (D) which is inside the well as claimed), said jet pump including a seal body (2), a nozzle housing (9), a mixing tube (10), a diffuser (13), a crossover body (16) and an outer sleeve (15), said diffuser (13) engaging said crossover body (16), said outer sleeve (15) engaging said crossover body (16) for assembling said jet pump, and said nozzle housing (9) having a first end (top end), a second end (bottom end) and an outer surface extending therebetween, said nozzle housing (9) having a nozzle opening (passage in center of 9) extending through said first end (top end) and said second end (bottom end), said nozzle opening (passage in center of 9) having a bounding surface (inner surface), said bounding surface (inner surface) curving inwardly between said first end (top end) and said second end (bottom end), said mixing tube (10) having an upper end and a lower end, said second end (lower end) of said nozzle housing (9) insertably receiving said upper end of said mixing tube (10), said diffuser (13) having a primary end (top end), a secondary end (bottom end) and an outside surface extending therebetween, said primary end (top end) insertably receiving said lower end of said mixing tube (10) such that said diffuser (13) is in fluid communication with said nozzle housing (9), said crossover body (16) having a top end, a bottom end and an exterior surface extending therebetween (Figures 1, 3, 3A and 3B; paragraphs [0041], [0054]-[0057] and [0075]);
a nozzle (8) being positionable in said nozzle housing (9) wherein said nozzle (8) is configured to pressurize the fluid when the fluid passes through said nozzle (8), said nozzle (8) has/having an output and an outer surface, said outer surface of said nozzle (8) conforming to said bounding surface of said nozzle opening in said nozzle housing (9) when said nozzle (8) is positioned in said nozzle opening, said output being spaced a fixed distance from said mixing tube (10) when said mixing tube (10) is coupled to said nozzle housing (9), said outer sleeve engaging said portion of said outside surface of said crossover body (16) (Figures 1, 3, 3A and 3B; paragraphs [0054]-[0057]); 
a first gasket (7) being positioned around said nozzle (8) (Figures 3 and 3B; paragraph [0054]); and 
a second gasket (11) being positioned around said mixing tube (10), said second gasket (11) forming a fluid impermeable seal with said diffuser (13) when said mixing tube (10) is inserted into said diffuser (13) (Figures 3 and 3B; paragraph [0057]). 
Robayo is silent as to how the components of the jet pump are attached/secured to each other.  Coleman teaches a jet pump assembly comprising threaded components comprising a diffuser (112) threadably engaging a crossover body (114), an outer surface of a nozzle housing (bottom portion of 104, shown in grey in the annotation of Fig. 2 below) having a threaded portion being positioned adjacent to a nozzle spacer (upper end), and the crossover body threadably engaging the diffuser (Fig. 2; col. 5 lines 13-23 and 49-52, wherein threads are disclosed and shown throughout the jet pump assembly).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the jet pump assembly taught by Robayo with the threaded connections between components taught by Coleman in order to secure the components together in a way that also allows disassembly later for maintenance and repairs.
Robayo is silent as to how the components of the jet pump at attached/secured to each other and silent as to how the nozzle housing is secured in place.  Coleman teaches a jet pump assembly wherein:
an outer sleeve (103) threadably engaging a nozzle housing (bottom portion of 104, shown in grey in the annotation of Fig. 2 below) and a diffuser (112) threadably engaging a crossover body (114), wherein said outer sleeve (103) is threadably engaging a threaded portion of said outer surface of said nozzle housing (shown in the annotation of Fig. 2 below).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the jet pump assembly taught by Robayo with the threaded connections between components taught by Coleman in order to secure the components together in a way that also allows disassembly later for maintenance and repairs.  Further, it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the jet pump assembly taught by Robayo with the outer sleeve engagement of the nozzle housing taught by Coleman, in order to provide further support for the nozzle housing.
Robayo teaches the outer sleeve engaging the outside surface of said crossover body, but is silent as to how they are engaged.  Coleman teaches threaded connections used to join components throughout the pump, but is also silent as to how the outer sleeve and the outside surface of said crossover body are engaged.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the jet pump assembly taught by Robayo with the threaded connections throughout the pump, but specifically between the outer sleeve and the outside surface of said crossover body, as taught by Coleman, in order to secure these components together in a way that also allows disassembly later for maintenance and repairs, and to secure the crossover body so that it does not move inside the outer sleeve. 
Robayo does not teach a nozzle spacer.  Coleman teaches a jet pump assembly comprising:
a nozzle spacer, (the body, shown in black in the annotation of Fig. 2 below, around between the nozzle housing shown in grey and the upper portion of the nozzle shown in white), said nozzle spacer being positioned between said nozzle housing and said mixing tube (upper portion of 106) (shown in the annotation of Fig. 2 below).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the jet pump assembly taught by Robayo with the nozzle spacer taught by Coleman in order to provide a means (threads) for securing the upper portion of the nozzle in the nozzle housing.

[AltContent: arrow][AltContent: textbox (Threaded Engagement)][AltContent: arrow][AltContent: textbox (Diffuser)][AltContent: arrow][AltContent: textbox (Crossover Body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Nozzle)][AltContent: textbox (Nozzle Spacer)][AltContent: textbox (Threaded Portion)][AltContent: textbox (Nozzle Housing)] 
    PNG
    media_image1.png
    495
    181
    media_image1.png
    Greyscale

Annotation of Coleman Figure 2.
Robayo teaches the diffuser insertably receiving the crossover body instead of the other way around.  Coleman teaches a jet pump assembly comprising:
an outside surface of a diffuser (80) engaging a crossover body (60) having a top end thereof insertably receiving a secondary end (bottom end) of said diffuser (80) said outside surface of said diffuser (80) engaging said crossover body (Fig. 1).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the jet pump assembly taught by Robayo with the insertion of the diffuser into the crossover body taught by Coleman since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and therefore "Obvious to try" (MPEP §2143 I (E)), and since it has been held that rearranging parts of an invention involves only routine skill in the art  (In re Japikse, 86 USPQ 70).
While Robayo teaches the first gasket (7) being positioned around said nozzle (8), the first gasket is not in the nozzle housing. It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to add a first gasket between the nozzle (8) and the nozzle housing (9), such that said first gasket forms a fluid impermeable seal with said nozzle housing (9) when said nozzle (8) is inserted into said nozzle housing (9), said first gasket engaging said bounding surface of said nozzle opening in said nozzle housing (9) when said nozzle (8) is positioned in said nozzle housing (9), in order to prevent leakage between the nozzle and the nozzle housing since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8), and it has been held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  
Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. 
Applicant argues that in Coleman “the part 120 identified as the crossover body is not shown as being threadedly engaged to the outer sleeve”.  However, as detailed above, the Examiner explained that it “would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the jet pump assembly taught by Robayo with the threaded connections throughout the pump, but specifically between the outer sleeve and the outside surface of said crossover body, as taught by Coleman, in order to secure these components together in a way that also allows disassembly later for maintenance and repairs, and to secure the crossover body so that it does not move inside the outer sleeve”.  Furthermore, this is merely a duplication of essential working parts, mainly the threaded connections used throughout Coleman.  It has been held that mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8), and it has been held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  The Examiner maintains that adding threads to the connection between the crossover body 120 and the outer sleeve 103 of Coleman involves only routine skill in the art, has predictable results and is obvious in light of the threaded connections taught throughout Coleman, as explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746